Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas McDonald on 6/8/2021.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, line 4, replace “a cylindrical shell” with “an annular shell”.
In claim 11, line 5, replace “a cylindrical shell” with “an annular shell”.
In claim 7, line 2, replace “the primary combustion chamber” with “the combustion chamber”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Boardman et al. (US 2011/0223783), Berry (US 2015/0076251), Hughes et al. (US 2015/0135718), Means et al. (US 2015/0165568), McConnaughhay et al. (US 2015/0167983), and Berry et al. (US 2017/0276362).  Each of the listed references teach an inner annular wall with outlets, but the plurality of premix channels only have a respective outlet in a downstream plate and not in the inner wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741